DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final action on the merits is in response to the remarks and amendment received on 18 March 2022. Claims 1-8 are pending. Claims 1-3, 5, and 8 are amended.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inspection device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “inspection device” is described as a camera and conveyance mechanisms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2003/0082265 to Bauer et al. (‘265 hereafter) in view of U.S. Patent Application Publication 2010/0320633 to Yuji KAMIGAUCHI (‘633 hereafter).
Regarding claim 1, ‘265 teaches an injection molding device comprising: a material storage unit storing a material (FIG  item 12); a drive screw motor (FIG 1 item 14); a plasticization unit including a rotor that rotates by rotation of the drive motor, a barrel facing the rotor, and a heater, the plasticization unite being configured to plasticize and flow out the material supplied from the material storage unit (FIG 1 item 10); a nozzle through which the molten material after plasticization is injected toward a mold from the plasticization unit (FIG 1 item 10); and a material drying unit configured to collect waste heat of the drive motor and dry the material in the material storage unit (FIG 1 item 24). ‘265 does not teach a plunger. In the same field of endeavor, injection molding with energy recapture, ‘633 teaches a plunger and plunger drive (FIG 1 items 2 and 6), for the benefit of injecting molten material. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘633 for the benefit of injecting molten material and recovering the excess energy.
Regarding claim 5, ‘265 teaches the injection molding device wherein the plasticization unit plasticizes the material supplied from the material storage unit between the rotor and the barrel by rotation of the rotor and heating by the heater (FIG 1 item 6).
Regarding claim 8, ‘265 teaches a three-dimensional shaping device comprising: a material storage unit storing a material (FIG 1 item 12); a drive motor (FIG 1 item 14); a plasticization unit including a rotor that rotates by rotation of the drive motor, a barrel facing the rotor, and a heater, and configured to plasticize and flow out the material supplied from the material storage unit (FIG 1 item 10); a nozzle through which the material after plasticization is discharged toward a table (FIG 1 item 2); and a material drying unit configured to collect waste heat of the drive motor and dry the material in the material storage unit (FIG 1 item 10).
265 does not teach a plunger. In the same field of endeavor, injection molding with energy recapture, ‘633 teaches a plunger and plunger drive (FIG 1 items 2 and 6), for the benefit of injecting molten material. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘633 for the benefit of injecting molten material and recovering the excess energy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘265 in view of ‘633 as applied to claim 1 above, and further in view of United States Patent 3,875,683 to Charles E. Waters (‘683 hereafter).
Regarding claim 2, ‘265 teaches a flow path at least partially in contact with the screw drive motor and the the plunger drive unit, wherein the flow path communicates with an inside of the material storage unit (FIG 1 item 24) ‘265 in view of ‘633 does not teach a blower as claimed. In the same field of endeavor, molding, ‘683 teaches a blowing mechanism configured to supply air to the flow path and feed the air warmed by the waste heat of the drive motor into the material storage unit (FIG 1 item 11B) for the benefit of dying the granular resin. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘683 for the benefit of drying the incoming resin in an energy efficient manner.
Regarding claim 3, ‘638 teaches a blowing mechanism configured to supply air to the flow path and direct the air warmed by the waste heat of the drive motor to an outer wall of the material storage unit (FIG 1 item 16A) for the benefit of dying the granular resin. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘683 for the benefit of drying the incoming resin in an energy efficient manner.
Regarding claim 4, ‘265 teaches the injection molding device wherein at least a part of the flow path is further in contact with the plasticization unit (paragraphs 15-16).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘265 in view of ‘633 as applied to claim 1 above, and further in view of United States Patent 5,371,931 to Kawana et al. (‘931 hereafter).
Regarding claim 6, ‘265 does not teach a robot or an inspection system. In the same field of endeavor, molding, ‘931 teaches an injection molding system comprising: a robot configured to take out a molded object from the mold (FIG 16 item 20); an inspection device configured to inspect the molded object (FIG 3 item 25); and a moving mechanism configured to move a tray on which the molded object is placed to a take-out enabled position where a user takes out the tray (FIG 26 item 596) for the benefit of increasing productivity and decreasing workload. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘931 for the benefit of increasing productivity and energy efficiency, and decreasing workload. 
Regarding claim 7 ‘931 teaches the injection molding system wherein the mold includes a fixed part, a movable part to be moved with respect to the fixed part, and an ejector pin protruding from the movable part toward the fixed part by movement of the movable part with respect to the fixed part, and the robot takes out the molded object extruded from the movable part by the ejector pin (C9L10-C9L55) ) for the benefit of increasing productivity and decreasing workload. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘931 for the benefit of increasing productivity and energy efficiency, and decreasing workload.
Response to Arguments
In support of the patentability of the instant claims, applicant argues that the previously applied prior art rejection does not teach a plunger and plunger drive as now amended. This argument is persuasive and the previous rejection has been modified in consideration of these amendments with newly identified prior art, above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743